Citation Nr: 1102527	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 
percent from May 19, 2006, to March 24, 2008, and entitlement to 
a disability rating in excess of 70 percent from March 25, 2008, 
forward, for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to March 25, 2008, for 
the grant of a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, 
dated in January 2008 and July 2008.  In its January 2008 
decision, the RO granted entitlement to service connection for 
PTSD and assigned a 50 disability rating, effective May 19, 2006; 
and in its July 2008 decision, the RO increased the Veteran's 
disability rating for PTSD to 70 percent, effective March 25, 
2008, and granted entitlement to a TDIU, effective March 25, 
2008.  

In November 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In a January 2008 rating decision, the Veteran was granted 
service connection for PTSD and assigned a 50 disability rating, 
effective May 19, 2006.  Less than two months later, in March 
2008, he submitted a statement entitled "Letter of Disagreement, 
Request for Unemployability."  In this statement, the Veteran, 
while appreciative of the award of benefits, nevertheless 
conveyed his disagreement with the initial 50 percent PTSD rating 
as he described the severity of his symptomatology and asserted 
that he was unemployable because of his PTSD.  Therefore, the 
Board finds that this letter constituted a notice of disagreement 
(NOD) with the January 2008 rating action.  See 38 C.F.R. §§ 
20.201.  In making this determination, the Board points out that 
the United States Court of Appeals for Veteran's Claims (Court) 
has held that no procedural requirement in the adjudication of 
Veterans benefits is less burdensome than the NOD, and that 
finding that a statement constitutes an NOD merely requires a 
finding that terms that can be reasonably construed as a desire 
for appellate review.  See Ortiz v. Shinseki, 23 Vet. App. 353, 
358 (2010) (citing Gallegos v. Principi, 283 F.3d 1309, 1314 
(Fed.Cir.2002)).  Here, the Veteran's "Letter of Disagreement, 
Request for Unemployability" can reasonably be construed as a 
request for appellate review; and, as such, the Board finds that 
this document constitutes a timely filed NOD.  

The Board acknowledges that, in a July 2008 rating decision, the 
RO increased the Veteran's PTSD rating to 70 percent, effective 
March 25, 2008.  However, this does not constitute a complete 
grant of benefits sought, and therefore the RO is obligated to 
issue a statement of the case (SOC) in response to the Veteran's 
March 2008 NOD.  However, to date, it does not appear that the RO 
has done so.  In such cases, the Board is required to remand the 
issue to the RO for issuance of a SOC.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

The issue of entitlement to an effective date prior to March 25, 
2008, for the grant of a TDIU is inextricably intertwined with 
the issue of whether the Veteran is entitled to an increased 
rating for PTSD as the effective date for the establishment of 
TDIU may hinge on the Veteran's PTSD rating.  Therefore, the 
issue of entitlement to an effective date for TDIU earlier than 
March 25, 2008 is deferred pending the adjudication of the 
Veteran's PTSD claim.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision cannot 
be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing 
the issue of entitlement to an initial PTSD 
rating in excess of 50 percent earlier than 
March 24, 2008 and in excess of 70 percent 
thereafter.  Inform the Veteran that in order 
to complete the appellate process for this 
matter, he should submit a timely substantive 
appeal.  If the Veteran completes his appeal 
by filing a timely substantive appeal, the 
matter should be returned to the Board.

2.  Then, readjudicate the Veteran's claim 
for entitlement to an effective date prior to 
March 25, 2008, for the grant of TDIU.  If 
the claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).

_________________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

